PATRICK INDUSTRIES, INC.

 

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

This Amended and Restated Registration Rights Agreement (the “Agreement”) is
made this 18th day of May, 2007, by and among Patrick Industries, Inc., an
Indiana corporation (the “Company”), and the stockholders of the Company
identified on the signature page hereto (individually a “Stockholder” and
collectively the “Stockholders”). This Amended and Restated Registration Rights
Agreement amends and restates in its entirety that certain Registration Rights
Agreement dated September 13, 2005, between the Company and Tontine Capital
Partners, L.P. (“Tontine Capital”).

AGREEMENT

The parties hereby agree as follows:

1.     REGISTRATION RIGHTS. The Company and the Stockholders covenant and agree
as follows:

 

1.1

Definitions. For purposes of this Agreement:

(a)          The term “Adverse Disclosure” means public disclosure of material
non-public information relating to a significant transaction, which disclosure
(i) would be required to be made in any registration statement filed with the
SEC by the Company so that such registration statement would not be materially
misleading; (ii) would not be required to be made at such time but for the
filing of such registration statement; and (iii) would, in the good faith
judgment of the Company’s Board of Directors, have a material adverse effect
upon the Company’s ability to complete such significant transaction or upon the
terms on which such significant transaction could be completed

(b)          The term “Common Stock” means the common stock of the Company,
without par value, including the preferred share purchase rights which accompany
each share.

(c)          The term “Exchange Act” means the Securities Exchange Act of 1934,
as amended, or successor statute, and the rules and regulations of the SEC
promulgated thereunder.

(d)          The term “Holder” means a Stockholder that is a holder of
Registrable Securities and any transferees of such Stockholder under Section
1.11 hereof who hold Registrable Securities.

(e)          The term “Majority Holders” means those Holders holding a majority
of the Registrable Securities.

(f)           The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act of 1933, as amended, or
successor statute, and applicable

 

--------------------------------------------------------------------------------



rules and regulations thereunder (the “Securities Act”), and the declaration or
ordering of effectiveness of such registration statement or document by the SEC;

(g)          The term “Registrable Securities” means (i) the shares of Common
Stock now held by the Stockholders, consisting of 2,293,089 shares of Common
Stock, 1,313,089 of which were purchased pursuant to a certain Stock Purchase
Agreement dated September 13, 2005, between the Company and Tontine Capital and
980,000 of which were purchased pursuant to a certain Securities Purchase
Agreement dated April 10, 2007, among the Company, Tontine Capital and Tontine
Capital Overseas Master Fund, L.P., and so long as this Agreement is still in
effect, any other shares of Common Stock acquired by the Stockholders on or
after the date hereof, (ii) any securities of the Company acquired by the
Stockholders in the registered rights offering to be made to the Company’s
shareholders promptly hereafter (the “Rights Offering”) and (iii) any other
shares of the Company’s Common Stock issued as a dividend or other distribution
with respect to, or in exchange for or in replacement of, the shares listed in
(i) or (ii) (because of stock splits, stock dividends, reclassifications,
recapitalizations or similar events); provided, however, that the foregoing
definition shall exclude in all cases any Registrable Securities (x) which are
effectively registered under the Securities Act and disposed of in accordance
with a Registration Statement covering such shares, (y) which have been
transferred by a Stockholder owning such securities pursuant to Rule 144 under
the Securities Act (“Rule 144”) or other provisions of or exemptions from the
Securities Act or (z) which are no longer beneficially owned by any Stockholder;

(h)          The term “Registration Statement” means a Shelf Registration
Statement on Form S-3 registering the resale of Registrable Securities, or such
other registration statement filed by the Company under the Securities Act
pursuant to the provisions of this Agreement, including the prospectus,
amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference in such registration statement.

(i)           The term “SEC” means the Securities and Exchange Commission, or
any other Federal agency at the time administering the Securities Act; and

(j)           The term “Shelf Registration Statement” means a “shelf”
registration statement on Form S-3 filed under the Securities Act providing for
the registration of, and the sale on a continuous or delayed basis by the
Stockholders of, all of the Registrable Securities pursuant to Rule 415 under
the Securities Act and/or any similar rule that may be adopted by the SEC, filed
by the Company pursuant to the provisions of Section 1.2 of this Agreement.

(k)          The term “Underwritten Offering” means a registration under this
Agreement in which securities of the Company are sold to an underwriter on a
firm commitment basis for reoffering to the public.

 

1.2

Registration.

(a)          At such time as the Company files a Registration Statement with
respect to the Rights Offering, but in any event within ninety (90) days of the
date hereof, the Company shall file a Registration Statement on Form S-3 under
the Securities Act registering the resale under Rule 415 under the Securities
Act of all of the Registrable Securities then

 

- 2 -

 

--------------------------------------------------------------------------------



outstanding. The Registration Statement shall provide for the resale from time
to time, and pursuant to any method or combination of methods legally available
on Form S-3 by the Stockholders of any and all Registrable Securities, such
methods of distribution to be provided in writing to the Company no later than
seven (7) days prior to the effective date of the Registration Statement with
the SEC. The Company shall use its reasonable best efforts to cause the
Registration Statement to be declared effective under the Securities Act as soon
as possible, but in any event, no later than ninety (90) days from the date of
filing, and shall use its reasonable best efforts to keep the Registration
Statement continuously effective for a period of five (5) years after the
Registration Statement first becomes effective, subject to the terms of this
Agreement. The Company shall promptly amend such Registration Statement from
time to time to include any Registrable Securities that are issued at any time
after the original filing upon written notice to the Company by any Stockholder
regarding the request for registration of such newly issued Registrable
Securities.

(b)          If for any reason the SEC does not permit all of the Registrable
Securities to be included in a Registration Statement filed pursuant to
Section 1.2(a) or Section 1.3 below or for any other reason all Registrable
Securities then outstanding are not then included in such an effective
Registration Statement, then the Company shall prepare and file as soon as
reasonably possible after the date on which the SEC shall indicate as being the
first date or time that such filing may be made an additional Registration
Statement covering the resale of all Registrable Securities not already covered
by an existing and effective Registration Statement for an offering to be made
on a continuous basis pursuant to Rule 415. Each such Registration Statement
shall provide for the resale from time to time, and pursuant to any method or
combination of methods legally available on Form S-3 by the Holders of any and
all Registrable Securities, such methods of distribution to be provided in
writing to the Company no later than seven (7) days prior to the effective date
of the Registration Statement with the SEC. The Company shall use its reasonable
best efforts to cause each such Registration Statement to be declared effective
and to keep the Registration Statement continuously effective for a period of
five (5) years after the Registration Statement first becomes effective.

 

1.3

Request for Registration.

(a)          Subject to Section 1.3(h), if the Company shall receive a written
request from the Majority Holders of the Registrable Securities then outstanding
(the “Initiating Stockholders”) that the Company file a Registration Statement
on Form S-3 under the Securities Act registering the resale of all or part of
such Majority Holders’ Registrable Securities then outstanding, the Company will
promptly give written notice of such requested registration to all other
Holders, and thereupon the Company will use its reasonable best efforts to file
with the SEC as soon as reasonably practicable following such demand request
(but in no event later than the date that is ninety (90) days after the demand
request) such Registration Statement. The Company shall use its reasonable best
efforts to cause such Registration Statement to be declared effective by the SEC
within ninety (90) days after the initial filing of the Registration Statement.
The Company shall include in such Registration Statement the Registrable
Securities which the Company has been so requested to be registered by the
Initiating Holders and all other Registrable Securities the holders of which
shall have made a written request to the Company for registration thereof within
thirty (30) days after the giving of such written notice by the Company.

 

- 3 -

 

--------------------------------------------------------------------------------



(b)          If the Holders of not less than 50% of the Registrable Securities
covered by a Registration Statement filed pursuant to Section 1.2 or Section 1.3
so elect, the offering of Registrable Securities pursuant to such Registration
Statement shall be in the form of an Underwritten Offering and the Company shall
amend or supplement the Registration Statement, if appropriate. Such Holders
shall have the right to select the managing underwriter or underwriters to
administer the offering, subject to the approval of the Company, which approval
shall not be unreasonably withheld or delayed.

(c)           A registration requested pursuant to this Section 1.3 shall not be
deemed to have been effected unless a Registration Statement with respect
thereto has become effective; provided, that a Registration Statement that does
not become effective after the Company has filed a Registration Statement with
respect thereto solely by reason of the refusal to proceed of the Initiating
Stockholders shall be deemed to have been effected by the Company at the request
of the Initiating Stockholders.

(d)          The Company shall use its reasonable best efforts to keep any
Registration Statement filed pursuant to this Section 1.3 continuously effective
for a period of five (5) years after the Registration Statement first becomes
effective. In the event the Company shall give any notice pursuant to Section
1.3(i) or Section 1.5(d), the time period mentioned in this Section 1.3(d) (or
in Section 1.2 above) during which the required Registration Statement is to
remain effective shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to Section 1.3(i)
or Section 1.5(d) to and including the date when each Holder covered by the
Registration Statement shall have received the copies of the supplemented or
amended prospectus contemplated by Section 1.5(h) or shall have otherwise been
notified by the Company that the Suspension has been lifted.

(e)          Notwithstanding the foregoing, if the Company shall furnish to the
Holders, a certificate signed by the President of the Company stating that in
the good faith judgment of the Board of Directors of the Company, it would be
seriously detrimental to the Company and its stockholders for such Registration
Statement to be filed and it is therefore advisable to defer the filing of such
Registration Statement, the Company shall have the right to defer such filing
for a period of not more than ninety (90) days after receipt of the written
request of the Initiating Stockholders.

(f)           The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to this Section 1.3 during the
period starting with the date ninety (90) days prior to the Company’s good faith
estimate of the date of filing of, and ending on the later of a date ninety (90)
days after the effective date of, a Registration Statement subject to Section
1.4 hereof.

(g)          Notwithstanding the foregoing, the Company shall not be required to
effect a registration pursuant to this Section 1.3 (i) after the Company has
effected two (2) registrations pursuant to this Section 1.3 and such
registrations have been declared or ordered effective or (ii) during the period
in which the Company is not eligible to use Form S-3 for such Registration
Statement.

(h)          The right of the Holders to register Registrable Securities
pursuant to this Section 1.3 is only exercisable if the Registrable Securities
were not included in the Registration Statement contemplated by Section 1.2(a)
or such Registration Statement otherwise

 

- 4 -

 

--------------------------------------------------------------------------------



becomes unusable (other than due solely to some act or omission by the Holders
electing to have Registrable Securities registered pursuant to such Registration
Statement) and the Company is not able to restore the usability of the
Registration Statement as contemplated by this Agreement.

(i)           If the filing of the Registration Statement or the continued
effectiveness of the Registration Statement at any time would require the
Company to make an Adverse Disclosure, the Company may, upon giving prompt
written notice of such action to the Holders, delay filing the Registration
Statement or suspend use of the Registration Statement (in either case, a
“Suspension”); provided, however, the Company shall not be permitted to exercise
a Suspension (i) more than twice during any twelve (12) month period, (ii) for a
period exceeding thirty (30) days on any one occasion, or (iii) for an aggregate
period exceeding sixty (60) days in any twelve (12) month period. In the case of
a Suspension, the notice required above shall request the Holders to suspend any
sale or purchase, or offer to sell or purchase the Registrable Securities, and
to suspend use of the prospectus related to the registration in connection with
any such sale or purchase or offer to sell or purchase. The Company shall
promptly notify the holders upon the termination of any Suspension, and amend or
supplement the prospectus, if necessary, so it does not contain any untrue
statement or omission therein and furnish to the holder such numbers of copies
of the prospectus as so amended or supplemented as the Holders may reasonably
request.

 

1.4

Company Registration.

(a)          The Company shall notify all Holders in writing at least thirty
(30) days prior to the filing of a Registration Statement (including, but not
limited to, a Registration Statement relating to secondary offerings of
securities of the Company, but excluding (x) registration statements relating
solely to employee benefit plans or debt securities, or (y) registration
statements solely with respect to corporate reorganizations or other
transactions under Rule 145 of the Securities Act or (z) a registration on any
registration form that does not permit secondary sales), and such notice shall
describe the proposed registration and distribution.

(b)          Each Holder desiring to include in any such Registration Statement
all or any part of the Registrable Securities held by it shall, within fifteen
(15) days after the above-described notice from the Company, so notify the
Company in writing. The Company shall, subject to Section 1.7, afford each such
Holder an opportunity to include in such Registration Statement all or part of
such Registrable Securities held by such Holder.

(c)          If the Registration Statement is to be filed in connection with an
Underwritten Offering, all Holders proposing to distribute their securities
through such underwriting shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting. The Company shall use its reasonable best efforts to cause the
managing underwriter or underwriters of a proposed underwritten offering to
permit the Registrable Securities to be included in a Registration Statement
under this Section 1.4 to be included on the same terms and conditions as any
similar securities of the Company or any other security holder included therein
and to permit the sale or other disposition of such Registrable Securities in
accordance with the intended method of distribution thereof.

(d)          Any Holder shall have the right to withdraw its request for
inclusion of its Registrable Securities in any Registration Statement pursuant
to this Section 1.4

 

- 5 -

 

--------------------------------------------------------------------------------



by giving written notice to the Company of its request to withdraw prior to the
filing of the Registration Statement.

(e)          If a Holder decides not to include all of its Registrable
Securities in any Registration Statement thereafter filed by the Company, such
Holder shall nevertheless continue to have the right to include any Registrable
Securities in any subsequent Registration Statement or Registration Statements
as may be filed by the Company with respect to offerings of its securities, all
upon the terms and conditions set forth herein. The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section 1.4
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration.

(f)           In connection with any public offering by the Company of its
Common Stock, pursuant to which the Stockholder is entitled to registration
rights under this Section 1.4, the Stockholder (including any permitted
transferee) if requested in good faith by the Company and the managing
underwriter of the Company’s securities, shall agree not to, directly or
indirectly, offer, sell, pledge, contract to sell (including any short sale),
grant any option to purchase or otherwise dispose of any securities of the
Company held by them (except for any securities sold pursuant to such
Registration Statement) or enter into any hedging transaction relating to any
securities of the Company for a period not to exceed ninety (90) days following
the effective date of the applicable Registration Statement as agreed to by such
parties; provided, that the Stockholder’s obligations under this paragraph (f)
shall be conditioned upon all officers and directors entering into similar
agreements with the Company and such managing underwriter. For purposes of this
Section 1.4, “hedging transaction” means any short sale (whether or not against
the box) or any purchase, sale or grant of any right (including without
limitation, any put or call option) with respect to any security (other than a
broad-based market basket or index) that includes, relates to or derives any
significant part of its value from the Common Stock.

1.5          Obligations of the Company. Whenever required under Section 1 to
effect the registration of any Registrable Securities, the Company will use its
reasonable best efforts to effect the registration of Registrable Securities
pursuant to this Agreement in accordance with the intended methods of
disposition thereof, and pursuant thereto the Company will as expeditiously as
possible:

(a)          Prepare and file with the SEC a Registration Statement with respect
to such Registrable Securities and use its reasonable best efforts to cause such
Registration Statement to become effective, and keep such registration statement
effective for the period provided for in this Agreement.

(b)          Promptly prepare and file with the SEC such amendments and
supplements to such Registration Statement and the prospectus used in connection
with such Registration Statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement for the period provided for in
this Agreement.

(c)          Promptly furnish to each Holder of Registrable Securities such
numbers of copies of such Registration Statement, each amendment and supplement
thereto, the prospectus included in the Registration Statement in conformity
with the requirements of the

 

- 6 -

 

--------------------------------------------------------------------------------



Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of Registrable Securities owned by them.

(d)          Promptly notify each Holder of Registrable Securities covered by
such registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of: (i) the happening of any
event as a result of which the prospectus included in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing, (ii) the issuance by the SEC of any stop order suspending the
effectiveness of a Registration Statement or the initiation of any proceedings
for that purpose, and (iii) the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Shares for sale in any jurisdiction or the initiation
or threatening of any proceeding for such purpose.

(e)          Use its reasonable best efforts to cause all such Registrable
Securities registered pursuant hereto to be listed on Nasdaq or each securities
exchange on which similar securities issued by the Company are then listed.

(f)           Provide each Holder of Registrable Securities with a reasonable
opportunity to review and comment on the Registration Statement prior to its
filing with the SEC.

(g)          If there has occurred any event as a result of which the prospectus
included in such Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing, the Company will use its reasonable
best efforts to prepare and furnish to each Holder a reasonable number of copies
of a supplement or amendment to such prospectus so that, as thereafter delivered
to the purchasers of such Registrable Securities, such prospectus will not
contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading in the light of the
circumstances then existing.

(h)          In the event of the issuance by the SEC of any stop order
suspending the effectiveness of a Registration Statement, or of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any securities included in the Registration Statement for sale
in any jurisdiction, the Company will use its reasonable best efforts to
promptly obtain the withdrawal of such order.

(i)           Cooperate with each seller of Registrable Securities and their
counsel in connection with any filings required to be made with the National
Association of Securities Dealers.

(j)           Use its reasonable best efforts to register or qualify such
Registrable Securities under such other state securities or blue sky laws as the
selling Holders selling such Registrable Securities reasonably requests and do
any and all other acts and things which may be reasonably necessary or
reasonably advisable to enable such Holder to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such Holder and to keep
each such registration or qualification (or exemption therefrom) effective

 

- 7 -

 

--------------------------------------------------------------------------------



during the period which the Registration Statement is required to be kept
effective (provided, that the Company will not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph, (ii) subject itself to taxation
in any such jurisdiction or (iii) consent to general service of process in any
such jurisdiction).

(k)          Enter into such customary agreements (including underwriting
agreements containing customary representations and warranties) and take all
other customary and appropriate actions as the Holders of a majority of the
Registrable Securities being sold or the managing underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities.

(l)           With respect to an Underwritten Offering pursuant to any
Registration Statement filed under Section 1.2 or Section 1.3, obtain one or
more comfort letters, dated the effective date of the Registration Statement
and, if required by the managing underwriters, dated the date of the closing
under the underwriting agreement, signed by the Company’s independent public
accountants in customary form and covering such matter of the type customarily
covered by comfort letters in similar transactions.

(m)         With respect to an Underwritten Offering pursuant to any
Registration Statement filed under Section 1.2 or Section 1.3, obtain a legal
opinion of the Company’s outside counsel, dated the effective date of such
Registration Statement and, if required by the managing underwriters, dated the
date of the closing under the underwriting agreement, with respect to the
Registration Statement, each amendment and supplement thereto, the prospectus
included therein (including the preliminary prospectus) and such other documents
relating thereto in customary form and covering such matters of the type
customarily covered by legal opinions in similar transactions.

(n)          Take all other steps reasonably necessary to effect the
registration of the Registrable Securities contemplated hereby.

1.6          Furnish Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 1 with
respect to the Registrable Securities of any Holder that such Holder shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall reasonably be required to effect the registration of such Stockholder’s
Registrable Securities.

1.7          Expenses of Registration. All expenses, other than underwriting
discounts and commissions (“Selling Expenses”), incurred in connection with
registrations, filings or qualifications of Registrable Securities pursuant to
Section 1 for each Holder, including (without limitation) all registration,
filing, and qualification fees, printers’ and accounting fees and fees and
disbursements of counsel for the Company and any other person or entity retained
by the Company, shall be borne by the Company, and the Company will pay its
internal expenses (including without limitation all salaries and expenses of the
Company’s employees performing legal or accounting duties) and the expenses and
fees for listing or approval for trading of the securities to be registered on
each securities exchange on which similar securities issued by the Company are
then listed or quoted. All Selling Expenses and the fees and disbursements of
counsel for the Holders incurred in connection with any registrations hereunder
shall be borne by

 

- 8 -

 

--------------------------------------------------------------------------------



the Holders of the securities so registered, pro rata on the basis of the number
of shares so registered. In connection with any Registration Statement filed
hereunder, the Company will pay the reasonable fees and expenses of a single
counsel retained by the Holders of a majority (by number of shares) of the
Registrable Securities requested to be included in such Registration Statement.

1.8          Underwriting Requirements. In connection with any Underwritten
Offering, the Company shall not be required under Section 1.4 to include any of
the Holders’ securities in such underwriting, unless they accept the terms of
the underwriting as agreed upon between the Company and the underwriters
selected by it (or by other persons entitled to select the underwriters), and
then only in such quantity as the underwriters determine in their sole
discretion will not jeopardize the success of the offering by the Company. If
the total amount of securities, including Registrable Securities, requested by
Stockholders to be included in such offering exceeds an amount that the
underwriters determine in their sole discretion is compatible with the success
of the offering, then the Company shall be required to include in the offering
only that number of such securities, including Registrable Securities, which the
underwriters determine in their sole discretion will not jeopardize the success
of the offering. In such event: (x) in cases initially involving the
registration for sale of securities for the Company’s own account, securities
shall be registered in such offering in the following order of priority: (i)
first, the securities which the Company proposes to register, and (ii) second,
Registrable Securities and securities which have been requested to be included
in such registration by persons entitled to exercise “piggy-back” registration
rights pursuant to contractual commitments of the Company (pro rata based on the
amount of securities sought to be registered by Holders and such other persons);
and (y) in cases not initially involving the registration for sale of securities
for the Company’s own account, securities shall be registered in such offering
in the following order of priority: (i) first, the securities of any person
whose exercise of a “demand” registration right pursuant to a contractual
commitment of the Company is the basis for the registration, (ii) second,
Registrable Securities and securities which have been requested to be included
in such registration by persons entitled to exercise “piggy-back” registration
rights pursuant to contractual commitments of the Company (pro rata based on the
amount of securities sought to be registered by Holders and such other persons),
and (iii) third, the securities which the Company proposes to register (the
securities so included to be apportioned pro rata among the selling stockholders
according to the total amount of securities entitled to be included therein
owned by each selling stockholder or in such other proportions as shall mutually
be agreed to by such selling stockholders).

No Holder may participate in any Underwritten Offering hereunder unless such
Holder (a) agrees to sell such Holder’s securities on the basis provided in any
underwriting arrangements approved by the person or persons entitled hereunder
to approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting arrangements and other documents
required under the terms of such underwriting arrangements.

1.9          Delay of Registration. No Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 1.

1.10       Indemnification. In the event any Registrable Securities are included
in a Registration Statement under this Section 1:

 

- 9 -

 

--------------------------------------------------------------------------------



(a)          To the extent permitted by law, the Company will indemnify and hold
harmless each Holder, and its general or limited partners, officers, directors,
members, managers, employees, advisors, representatives, agents and affiliates
(collectively, the “Representatives”), and each underwriter, if any, and each
person, if any, who controls such Holder or underwriter within the meaning of
the Securities Act or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), against any losses, claims, damages, or liabilities (joint or
several) to which they may become subject under the Securities Act, the Exchange
Act or other federal or state law, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (collectively a
“Violation”): (i) any untrue statement or alleged untrue statement of a material
fact contained in such registration statement, including any preliminary
prospectus, or final prospectus contained therein or any amendments or
supplements thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, or any rule or regulation
promulgated under the Securities Act, the Exchange Act; and the Company will pay
to each such Stockholder, underwriter or controlling person, as incurred, any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this
subsection 1.10(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability, or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld),
nor shall the Company be liable to any Stockholder, underwriter or controlling
person for any such loss, claim, damage, liability, or action to the extent that
it arises out of or is based upon a Violation which occurs in reliance upon and
in conformity with written information furnished expressly for use in connection
with such registration by any such Stockholder, underwriter or controlling
person. Each Holder shall be entitled to reimbursement from the Company for any
out-of-pocket losses actually incurred by such Holder to the extent that such
Holder suffers such losses as a result of such Holder’s inability to make
delivery of sold securities due to the Company’s breach of its commitment to
provide timely notice as required by Section 1.5(d).

(b)          To the extent permitted by law, each selling Stockholder will
indemnify and hold harmless the Company, and its Representatives, each person,
if any, who controls the Company within the meaning of the Securities Act or the
Exchange Act, any underwriter, and any controlling person of any such
underwriter, against any losses, claims, damages, or liabilities (joint or
several) to which any of the foregoing persons may become subject, under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereto) arise
out of or are based upon any Violation, in each case to the extent (and only to
the extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by such Stockholder expressly for use in
connection with such registration; and each such Stockholder will pay, as
incurred, any legal or other expenses reasonably incurred by any person intended
to be indemnified pursuant to this subsection 1.10(b), in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this
subsection 1.10(b) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Stockholder, which consent shall not be unreasonably
withheld. The obligation of each Holder to indemnify the Company and its
Representatives shall be limited to the net proceeds

 

- 10 -

 

--------------------------------------------------------------------------------



received by such Holder from the sale of Registrable Securities under such
Registration Statement. In no event, however, shall any Holder be liable for
indirect, incidental or consequential or special damages of any kind.

(c)          Promptly after receipt by an indemnified party under this
Section 1.10 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 1.10, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the reasonable fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential conflicting
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of liability to the indemnified
party under this Section 1.10 to the extent that the indemnifying party has been
prejudiced thereby.

(d)          If the indemnification provided for in this Section 1.10 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage or expense as well as any other relevant equitable considerations. The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.

(e)          The obligations of the Company and Stockholders under this
Section 1.10 shall survive the completion of any offering of Registrable
Securities in a Registration Statement under this Section 1, and otherwise.

1.11       Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 1 may be transferred or
assigned by Holder provided that (i) the Company is furnished with written
notice of the name and address of such transferee or assignee and the securities
with respect to which such registration rights are being assigned and a
representation as to the affiliate status of the transferee; (ii) such
transferee agrees in writing to be subject to all restrictions set forth in this
Agreement as though it were a Holder and shall be thereafter be deemed to
constitute a Holder; and (iii) such assignment shall be effective only if and to
the extent following such transfer the further disposition of such securities by
the transferee or assignee is not eligible to be made under Rule 144(k).

 

- 11 -

 

--------------------------------------------------------------------------------



1.12       Additional Stockholder Covenants. Each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 1.3(i) or Section 1.5(d) hereof or upon notice of the
commencement of any delay period under Section 1.3(d) hereof, such Holder shall
forthwith discontinue disposition of such Registrable Shares covered by such
Registration Statement or prospectus until such Holder’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 1.5(b) hereof,
or until it is advised in writing (the “Advice”) by the Company that the use of
the applicable prospectus may be resumed, and has received copies of any amended
or supplemented prospectus or any additional or supplemental filings which are
incorporated, or deemed to be incorporated, by reference in such prospectus and,
if requested by the Company, such Holder shall deliver to the Company (at the
expense of the Company) all copies, other than permanent file copies then in
such Stockholder’s possession, of the prospectus covering such Registrable
Shares at the time of receipt of such request. Each Holder further agrees not to
utilize any material other than the applicable current prospectus in connection
with the offering of Registrable Shares pursuant to this Agreement.

1.13       Termination of Registration Rights. All registration rights granted
under this Agreement with respect to a Holder shall terminate and be of no
further force and effect when such Holder no longer beneficially owns any
Registrable Securities.

 

2.

ADDITIONAL COMPANY OBLIGATIONS.

2.1          Current Public Information. The Company covenants that it will use
its reasonable best efforts to file all reports required to be filed by it under
the Exchange Act, and will use its reasonable best efforts to take such further
action as the Stockholder may reasonably request, all to the extent required to
enable the Holders of Registrable Securities to sell Registrable Securities
pursuant to Rule 144 or Rule 144A adopted by the SEC under the Securities Act or
any similar rule or regulation hereafter adopted by the SEC. The Company shall,
upon the request of a Holder, deliver to such Holder a written statement as to
whether it has complied with such requirements during the twelve (12) month
period immediately preceding the date of such request.

 

3.

MISCELLANEOUS.

3.1          Successors and Assigns. Except as otherwise provided in this
Agreement, the terms and conditions of this Agreement shall inure to the benefit
of and be binding upon the respective permitted successors and permitted assigns
of the parties. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

3.2          Amendments and Waivers. Any term of this Agreement may be amended
or waived only with the written consent of (i) the Company, and (ii) the
Majority Holders. Any amendment or waiver effected in accordance with this
paragraph shall be binding upon each Stockholder of any Registrable Securities
then outstanding and its permitted successors and assigns.

3.3          Notices. All notices, consents, waivers and other communications
under this Agreement must be in writing (which shall include telecopier or
electronic communication)

 

- 12 -

 

--------------------------------------------------------------------------------



and will be deemed to have been duly given if delivered by hand or by nationally
recognized overnight delivery service (receipt requested), or by telecopy if
confirmed by receipted overnight delivery service as follows:

 

Stockholders:

c/o Jeffrey L. Gendell

55 Railroad Avenue, 1st Floor

Greenwich, Connecticut, 06830

 

Telephone:

(203) 769-2000

 

Telecopy:

(203) 769-2010

Email: jgendell@tontinepartners.com

 

 

with a copy to:

Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP

 

Until May 29, 2007:

333 W. Wacker Drive, Suite 2700

Chicago, Illinois 60606

 

After May 29, 2007:

200 W. Madison Street, Suite 3900

Chicago, Illinois 60606

 

Attention: John E. Freechack, Esq.

 

Telephone:

(312) 984-3100

 

Telecopy:

(312) 984-3150

Email: john.freechack@bfkpn.com

 

 

Company:

Patrick Industries, Inc.

 107 West Franklin Street

 Elkhart, Indiana 46516

 Attention: Andy Nemeth

 

Telephone:

(574) 294-7511

 

Telecopy:

(574) 522-5213

Email: nemetha@patrickind.com

 

 

with a copy to:

McDermott Will and Emery LLP

 227 West Monroe Street

 Chicago, Illinois 60606-5096

 Attention: Robert A. Schreck, Jr.

 

Telephone:

(312) 372-2000

 

Telecopy:

(312) 984-7700

Email: rschreck@mwe.com

or to such other person or place as any party shall furnish to the other parties
hereto. Except as otherwise provided herein, all such notices, consents, waivers
and other communications shall be effective: (a) if delivered by hand, when
delivered; (b)  if delivered by overnight express delivery service, on the next
Business Day after deposit with such service; and (c) if by telecopier or
electronic mail, on the next business day of transmission if also confirmed by
mail in the manner provided in this Section.

 

- 13 -

 

--------------------------------------------------------------------------------



3.4          Severability. If any term, provision, covenant or restriction of
this Agreement is held by any governmental authority or a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

3.5          Governing Law. This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the internal laws of the State
of Indiana, without regard to the principles of conflict of laws. Any disputes
arising out of or in connection with this Agreement shall be adjudicated in a
United States District Court in Indiana or in a court of competent civil
jurisdiction in the State of Indiana. Each party hereto irrevocably submits to
the personal jurisdiction of such courts for the purposes of any such suit,
action, counterclaim or proceeding arising out of this Agreement (collectively,
a Suit). Each of the parties hereto hereby waives and agrees not to assert by
way of motion, as a defense or otherwise in any such Suit, that such Suit is
brought in an inconvenient forum, or the venue of such Suit is improper;
provided, however, that nothing herein shall be construed as a waiver of any
right that any party hereto may have to remove a Suit from a court sitting in
the State of Indiana to a United States District Court in Indiana. Each of the
parties hereby agrees that service of all writs, process and summonses in any
Suit may be made upon such party by mail to the address as provided in this
Agreement. Nothing herein shall in anyway be deemed to limit the ability of any
party to serve any such writs, process or summonses in any other matter
permitted by applicable law.

3.6          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

3.7          Entire Agreement. This Agreement and the documents referred to
herein, constitute the entire agreement between the parties hereto pertaining to
the subject matter hereof and supersede any and all other written or oral
agreements existing between the parties hereto, which agreements are expressly
canceled.

3.8          No Inconsistent Agreements. The Company has not and shall not enter
into any agreement with respect to its securities that is inconsistent with the
rights granted to the Stockholders in this Agreement.

3.9          Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

- 14 -

 

--------------------------------------------------------------------------------



The parties hereto have executed this Amended and Restated Registration Rights
Agreement as of the date first written above.

 

PATRICK INDUSTRIES, INC.

 

 

 

By:

______________________________________

 

Paul E. Hassler, President

 

 

TONTINE CAPITAL PARTNERS, L.P.

 

 

By:

Tontine Capital Management, LLC, its general

 

partner

 

 

 

By: ______________________________________

 

Jeffery L. Gendell, as managing member

 

 

TONTINE CAPITAL OVERSEAS MASTER FUND, L.P.

 

By:  Tontine Capital Overseas GP, L.L.C., its general partner

 

 

By: ______________________________________

 

Jeffery L. Gendell, as managing member

 

 

 

S-1

 

 